DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-31 are pending and are under examination on the merits.
Claims 21, 22 are amended.
Claims 1, 3-5, 17-19 are newly canceled.
Claims 2, 6-16, 20 are previously canceled.
Claims 23-31 are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities:  in line 2 the phrase “comprises further comprises” should be “further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in the previous action is withdrawn in view of applicant’s amendment requiring a hydrofluoroolefin in the blowing agent composition. Miller does not describe a hydrofluoroolefin in the blowing agent composition.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in the previous action is repeated and maintained herein. 
Miller describes a polymeric foam.
Regarding claim 22, Miller describes a foamable mixture comprising a polymer consisting of polystyrene, a blowing agent composition, and optional additives (claim 1, paragraphs 29-32). The optional additives include antistatic agents (paragraph 32). The blowing agent may consist of hydrofluorocarbons including HFC-152a (paragraph 31). 
Naarmann describes electrically conductive pyrrole polymers.
Naarmann describes a doped polypyrrole (col 3 ln 5-10 “doping agents”) which is useful as an antistatic in thermoplastic polymers (col 3 ln 26). Naarmann states that his finely divided pyrrole polymers are highly electrically conductive and possess good mechanical properties and a well-balanced and improved spectrum of properties (col 1 ln 57-col 2 ln 5). Thus it would be obvious to one of ordinary skill to choose the antistatic agent described by Naarmann where Miller more generically describes an antistatic agent in order for it to be highly electrically conductive and possess good mechanical properties.
Although Miller with Naarmann describe doped polypyrrole as an antistatic agent instead of an infrared attenuating agent, the polypyrrole would act as an infrared attenuating agent in the polymeric composition. A chemical composition and its properties are inseparable. 
Both Miller and Naarman are silent as to a specific amount of antistatic agent to add. Miller simply states that the antistatic “may be included in any amount to obtain desired characteristics of the foamable gel or resultant extruded foam products” (paragraph 32). 
Wessling describes polymer blends with conductive organic polymers. 
Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61). Wessling states that this amount achieves antistatic properties in thermoplastic polymer blends (col 7 ln 58-61). Thus it would be obvious to one of ordinary skill to add Naarmann’s doped polypyrrole to Miller’s thermoplastic in the amount described by Wessling because the amount achieves the desired antistatic characteristic. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Wessling describes values overlapping with the claimed range.

Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell.
Miller is described above.
Regarding claim 21, Miller describes a foamable mixture comprising a polymer consisting of polystyrene, a blowing agent composition, and optional additives (claim 1, paragraphs 29-32). Miller describes hydrofluorocarbons as potential blowing agents including HFC-134a (paragraph 31) but is silent as to hydrofluoroolefin. The optional additives include antistatic agents and others instantly claimed (paragraph 32). 
Honeywell describes novel blowing agents.
Honeywell states that the hydrofluoroolefin blowing agent HFO-1234ze is a direct replacement for HFC-134a (paragraph 3). Honeywell states that HFO-1234ze maintains or improves energy efficiency and is a less potent greenhouse gas (paragraph 6). Thus it would be obvious to one of ordinary skill to use HFO-1234ze where Miller mentions HFC-134a in order to use a less potent greenhouse gas.
Naarmann describes electrically conductive pyrrole polymers.
Naarmann describes a doped polypyrrole (col 3 ln 5-10 “doping agents”) which is useful as an antistatic in thermoplastic polymers (col 3 ln 26). Naarmann states that his finely divided pyrrole polymers are highly electrically conductive and possess good mechanical properties and a well-balanced and improved spectrum of properties (col 1 ln 57-col 2 ln 5). Thus it would be obvious to one of ordinary skill to choose the antistatic agent described by Naarmann where Miller more generically describes an antistatic agent in order for it to be highly electrically conductive and possess good mechanical properties.
Although Miller with Naarmann describe doped polypyrrole as an antistatic agent instead of an infrared attenuating agent, the polypyrrole would act as an infrared attenuating agent in 
Both Miller and Naarman are silent as to a specific amount of antistatic agent to add. Miller simply states that the antistatic “may be included in any amount to obtain desired characteristics of the foamable gel or resultant extruded foam products” (paragraph 32). 
Wessling describes polymer blends with conductive organic polymers. 
Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61). Wessling states that this amount achieves antistatic properties in thermoplastic polymer blends (col 7 ln 58-61). Thus it would be obvious to one of ordinary skill to add Naarmann’s doped polypyrrole to Miller’s thermoplastic in the amount described by Wessling because the amount achieves the desired antistatic characteristic. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Wessling describes values overlapping with the claimed range.

Regarding claim 23-25 and 27, Miller describes carbon dioxide in the alternative to other blowing agents and contemplates mixtures of specific blowing agents (paragraph 31). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It would be obvious to one of ordinary skill to add carbon dioxide and/or the other hydrofluorocarbons listed by Miller with the HFO described by Honeywell because they are useful for the same blowing agent purpose.
Regarding claim 25 and 29, Miller describes HFC-152a (paragraph 31). 

Regarding claim 26 and 30, Honeywell describes HFO-1234ze (paragraph 3).

Regarding claim 28 and 31, Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61).


Claims 21, 23-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5334337 by Voelker et al in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell.
Voelker describes production of foam with a blowing agent mixture.
Regarding claim 21, Voelker describes a foamable polymeric mixture (abstract) comprising polystyrene or styrene acrylonitrile (col 2 ln 23-34). The mixture further contains a 
Honeywell describes novel blowing agents.
Honeywell states that the hydrofluoroolefin blowing agent HFO-1234ze is a direct replacement for HFC-134a (paragraph 3). Honeywell states that HFO-1234ze maintains or improves energy efficiency and is a less potent greenhouse gas (paragraph 6). Thus it would be obvious to one of ordinary skill to use HFO-1234ze where Voelker mentions HFC-134a in order to use a less potent greenhouse gas.
Naarmann describes electrically conductive pyrrole polymers.
Naarmann describes a doped polypyrrole (col 3 ln 5-10 “doping agents”) which is useful as an antistatic in thermoplastic polymers (col 3 ln 26). Naarmann states that his finely divided pyrrole polymers are highly electrically conductive and possess good mechanical properties and a well-balanced and improved spectrum of properties (col 1 ln 57-col 2 ln 5). Thus it would be obvious to one of ordinary skill to choose the antistatic agent described by Naarmann where Voelker more generically describes an antistatic agent in order for it to be highly electrically conductive and possess good mechanical properties.
Although Voelker with Naarmann describe doped polypyrrole as an antistatic agent instead of an infrared attenuating agent, the polypyrrole would act as such in the polymeric composition. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 
Both Voelker and Naarman are silent as to a specific amount of antistatic agent to add. Voelker simply states that the antistatic “may be included in amounts necessary to obtain desired characteristics of the foamable gel or resultant extruded foam products” and that it “may be added to the polymer mixture or…may be incorporated in the polymer mixture before, during, or after the polymerization process” (paragraph 58). 
Wessling describes polymer blends with conductive organic polymers. 
Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61). Wessling states that this amount achieves antistatic properties in thermoplastic polymer blends (col 7 ln 58-61). Thus it would be obvious to one of ordinary skill to add Naarmann’s doped polypyrrole to Voelker’s thermoplastic in the amount described by Wessling because the amount achieves the desired antistatic characteristic. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Wessling describes values overlapping with the claimed range.
Voelker does not require the presence of other ingredients, meeting the “consisting of” phrase at the beginning of the claim. 

Regarding claim 23-25, Voelker describes carbon dioxide (col 2 ln 15-20) and HFC-152a (col 2 ln 55-58). Voelker specifically states “at least one” fluorinated hydrocarbon may be used, 

Regarding claim 26, Honeywell describes HFO-1234ze (paragraph 3).

Regarding claim 28, Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61).

Response to Arguments
Applicant’s argument p.4 of Remarks submitted 5/4/21 has been considered and is persuasive. Miller, Naarmann and Wessling do not describe hydrofluoroolefins. However, Miller describes an older blowing agent HFC-134a which has been replaced by HFO-1234ze, a hydrofluoroolefin. HFO-1234ze has been marketed as such a replacement for its superior greenhouse gas emission level, before the priority date of the instant invention. Thus a new rejection is set forth above with motivation to use HFO-1234ze.
Applicant’s arguments, filed 05/04/2021, with respect to 20110189461 by Delaviz et al (“Delaviz2”) in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al have been fully considered and are persuasive.  The rejection of 02/10/2021 has been withdrawn. 
All the claims rejected by these references have been cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766